DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (2015/0140177).
Kang et al. disclose a liquid beverage enhancer product containing a shelf stable highly concentrated flavor and color solution containing at least 10% non-water solvents which can be ethanol and other alcohols.  The pH of the product is greater than 4.6 (abstract, 0028). Products which the liquid beverage enhancer could be added to are tea, alcohol, coffee,  soft drinks and milk.  The reference discloses that the use of a low pH does not work for products  which when added to milk  would cause the milk to curdle (0005).  The liquid beverage enhancer (LBE) of the reference can be water, juice,  soft drinks,  alcoholic beverages, tea,  coffee  and milk (0014).  
 Claim 1 differs from the reference in the use of a pH that is 4.6 or less, and in the further limitations which are process limitations requiring particular pressures, times,  and heating of the product.  However, the reference discloses, in particularly, that  a pH greater than 4.6 is  for use with protein containing products and that the product can have a pH below 4.6 without the use of sterilizing methods (0017, 0032).    No reason is seen for using a high pH in non-protein containing products, since no coagulation of ingredients would  occurred. Official notice is taken that beverages such as cola and tea and coffee have low pH’s below 4.6.  
As to the method limitations the fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  


             Therefore, it would have been obvious to make a composition with a lower pH in the composition of Kang et al. since, products, such as tea or coffee would not contain a substance which would coagulate and fall out of solution and the reference discloses that a pH below 4.6 can be used to make shelf stable products without sterilizing methods.  
One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use a pH lower than 4.6 when using beverages that did not contain coagulable substances, such as milk which contains protein, at a lower pH of 4.6.
One of ordinary skill in the art before the filing date of the claimed invention would have expected success in using a lower pH, since nothing is seen in the claimed beverages which would have been affected by a low pH.  
	Coffee, tea or blends of caffeinated beverages as in claim 2 are disclosed in paragraph 0033.
Alcohol as in claim 3 is disclosed as a non-water solvent  can be used in amounts of  from 10 to 30%  (0037 and abstract) .  
A pH of less than or equal to 4.6 as in claim 4 has been disclosed as in claim 1.  
The limitations of claims 5, 6, are not given weight in a composition claim (In re Thorpe, as above).  
Kang et al. disclose a method as in claim 7 of combining all the ingredients and mixing (Example 1). The mixture can be made shelf stable using optional using high pressure processing and a pH of below 4.6 (0032).  The further limitations as to the composition have been disclosed above and are obvious for those reasons.  
Claim 7 differs from the reference in the use of processing  the blended mixture in a sealable container and treating with high pressure at particular pressures and time period, and to the use of no external heating source and in the use of a lower pH.  However, no patentable distinction is seen at this time in the use of a pH of 4.6 and lower and higher than 4.6, since the use of another type of processing such as high pressure processing (HPP) would insure the reduction of microbes and shelf stability , and the use of a pH below 4.6 could be used without sterilizing methods (0032).  In addition, Official Notice is taken that putting beverages in cans is well known.  No use of  heat has been disclosed in the process of Example 1.  If the beverage was treated with high pressure, it would have to be put in cans and sealed, and then in a suitable apparatus to be treated, as treating without canning with pressure would not maintain pressure in the product.    As the reference discloses the use of high pressure, these limitations would have to been within the skill of the ordinary worker absent anything new or unobvious.  
Therefore, it would have been obvious to make a shelf stable caffeinated beverage as disclosed by Kang et al. and to use high pressure processing,  at a lower pH than 4.6, since it was disclosed by Kang et al. that high  pressure processing was another way to insure shelf stability and to use high pressure processing in a composition with a lower pH in the composition of Kang et al. to insure shelf stability.  
One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use a pH lower than 4.6 when using beverages that did not contain coagulable substances such as milk which contains protein and to use HPP as taught by Kang et al.   
One of ordinary skill in the art before the filing date of the claimed invention would have expected success in using a lower pH, since nothing is seen in the claimed beverages which would have been affected by a low pH and HPP would further ensure shelf stable products.  

The further limitations of claims 8-10 have been disclosed above and are obvious for those reasons.  
Claim 12  requires particular high pressure for 2 minutes.  However, the particular degree of pressure is seen as being within the skill of the ordinary worker because one can readily determine depending on the particular ingredients in the composition if shelf stability is determined.
Claim 13 is to straining the beverage which is seen as being within the skill of the ordinary worker, depending on whether any sediment was found in the composition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 11-21-2022